DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENTS 9,521,970 and 10,729,361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael W. Haas on 17 May 2022.

The application has been amended as follows: 

36. (Currently Amended) A monitoring device suitable for attachment to a surface of a subject, the device comprising: 
a data collector and a processor; 
the data collector comprising: 
a surface adapted for adhesive contact with a skin surface of a subject and adapted for receiving a physiological signal from the skin surface; 
a transmission structure for transmitting a monitoring signal which represents the physiological signal to the processor; 
a body element housing a battery; 
a detecting component; 
a base; and 
an adapter; 
wherein the adapter forms an anchoring structure and an interface for the processor, the base attaches the monitoring device to the subject via an adhesive gel, and the adhesive gel forms a transmission passage for the physiological signal from the subject to the detecting component; 
the processor comprising: 
an electronic circuit; and 
a gripping structure for holding the anchoring structure provided on the data collector; 
wherein the gripping structure is adapted to destroy the data collector upon detachment of the electronic circuit from the data collector

46. (Currently Amended) A method of monitoring data based on physiological signals received from a subject, the method comprising: 
attaching, to a skin surface of a subject, a data collector capable of detecting a physiological signal and transmitting a monitoring signal which represents the physiological signal to a processor; and 
using the processor, which is attached to the data collector and comprises an electronic circuit, for processing the monitoring signal; 
wherein: 
the data collector includes 
the adapter forms an anchoring structure and an interface for the processor, the base attaches the monitoring device to the subject via an adhesive gel, and the adhesive gel forms a transmission passage for the physiological signal from the subject to the detecting component; 
the processor includes a gripping structure; 
the data collector is attached to the processor by use of the gripping structure cooperating with the anchoring structure on the data collector; and
the gripping structure destroys the data collector upon detachment of the electronic circuit from the data collector.[[, and ]]



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly suggest or render obvious a monitoring device or method as claimed wherein the gripping structure is adapted to destroy the data collector upon detachment of the processor from the data collector.  The closest prior art of record is Brister et al. (US 2006/0036145).  Brister discloses a monitoring system suitable for attachment to a surface of a subject, the system comprising:  a data collector (mounting unit, Fig.1 #14) [par. 0096] and a processor (electronics unit, Fig. 1 #16, which may be a processor) [par. 0098]; the data collector comprising: a surface adapted for adhesive contact with a skin surface of a subject (adhesive pad, Fig. 1 #8) and adapted for receiving a physiological signal from the surface (in addition to the main transcutaneous analyte sensor, Fig. 3 #32, other sensors may include an accelerometer, heart rate monitor, oxygen monitor or the like) [par. 0279]; a transmission structure for transmitting a monitoring signal which represents the physiological signal to the processor (one or more contacts, Fig. 1 #28 configured to provide secure electrical contact between the sensor and the electronics unit) [par. 0096]; and a body element housing a battery (battery, Fig. 13 #144, provides power to the sensor and implicitly is held by a body housing element) [par. 0256];  the processor comprising:  an electronic circuit (printed circuit board or integrated circuits) [par. 0098] wherein the system is configured to cut, crimp, or otherwise destroy the sensor when removed [par. 0376].  Brister discloses destroying the sensor but does not suggest an electronic circuit with a “gripping structure adapted to destroy the data collector” upon detachment of the processer from the data collector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 May 2022